Citation Nr: 1109023	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-17 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that a claim of entitlement to service connection for coronary artery disease was previously denied in a July 2002 rating decision.  At that time, coronary artery disease was not recognized as a disease for which service connection could be presumed on the basis of herbicide exposure.  Although the Veteran initiated an appeal of that decision, he did not thereafter perfect the appeal.  Thus, the decision became final.  However, the regulation was subsequently amended to include coronary artery disease as a disease for which service connection could be presumed.  This action created a new legal basis for entitlement to service connection, and consequently the Veteran's current claim, initiated in November 2005, is separate and distinct from the previous, finally denied claim.  Therefore, the claim may be adjudicated de novo and therefore new and material evidence is not required.  Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).

Additionally, it is noted that the Veteran's notice of disagreement was in response to a July 2006 rating action denying his claim.  However, such notice of disagreement was also timely as to an earlier April 2006 rating action, and the Board thus finds that the earlier determination is the rating on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the record suggests that the Veteran served in the Republic of Vietnam during the Vietnam Era, the Board finds that verification is needed.  The Board notes that he received the Vietnam Service Medal and Vietnam Campaign Medal; however, service in Vietnam is not a requisite for receipt of those medals.  The Board also notes that his DD Form 214 shows over one year of foreign service; however, the location of his foreign service is not provided.  Thus, the RO should verify his dates of service in Vietnam with the National Personnel Records Center (NPRC).  In addition, as his service personnel records may shed some light on this matter, the RO should request them from the NPRC.

Accordingly, the case is REMANDED for the following actions:

1.  Request from the NPRC verification of the Veteran's dates of service in Vietnam, as well as his service personnel records.  

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

